Citation Nr: 0636617	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  94-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in January 1993 after more than 28 years 
of active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision, in pertinent part, 
granted service connection for bilateral hearing loss and 
tinnitus.  The RO assigned an initial nonompensable rating 
for bilateral hearing loss and an initial rating of 
10 percent for tinnitus.  The veteran disagreed with the 
initial ratings, and in a decision dated in August 2002, the 
Board denied an initial compensable rating for bilateral 
hearing loss and also denied an initial rating in excess of 
10 percent for tinnitus.  

The veteran appealed that part of the Board's August 2002 
decision that denied an initial rating in excess of 
10 percent for tinnitus to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in May 2004, 
the Court vacated that part of the Board's decision 
pertaining to the rating for the veteran's service-connected 
tinnitus and remanded the claim to the Board.  

The issue of entitlement to an initial compensable rating for 
bilateral varicose veins is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is rated 
as 10 percent disabling, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural history

As noted in the Introduction, in a decision dated in 
August 2002, the Board denied entitlement to an initial 
rating in excess of 10 percent for tinnitus.  The veteran 
appealed to the Court, and in May 2004 the Court issued an 
Order that vacated the Board's August 2002 decision and 
remanded the case to the Board for readjudication of the 
claim.  In its Order, the Court noted that in Wanner v. 
Principi, 17 Vet. App. 4 (2003) (Wanner I), it had held that 
by failing to address 38 C.F.R. § 4.25(b), which provides 
that all disabilities "are to be rated separately", the 
Board violated 38 U.S.C. § 7104(a) and (d)(1) by failing to 
provide an adequate statement of reasons or bases for its 
determination that Diagnostic Code 6260 in 38 C.F.R. § 4.87, 
as it was in effect prior to changes in 2003, provided for 
only one rating for bilateral tinnitus rather than having 
provided two ratings, i.e., one for each ear.  

In its May 2004 Order in this case, the Court held that the 
pre-May 2003 version of Diagnostic Code 6260 (that became 
effective June 13, 1999) was before the Board at the time of 
its August 2002 decision.  The Court further stated that the 
Wanner I precedent applied to this case and required remand 
or readjudication in light of 38 C.F.R. § 4.25(b).  The Court 
vacated the August 2002 Board decision and remanded the 
matter for further development, if warranted, and issuance of 
a readjudicated decision consistent with Wanner I and 
consistent with all applicable law and regulation.  

Thereafter, in its decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005) (Smith I), the Court determined that the 
"plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and 
pre-May 2003 versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  In its 
opinion in Smith I, the Court noted that in Wanner v. 
Principi, 370 F.3d 1124 (Fed. Cir. 2004) (Wanner II), the 
Federal Circuit reversed the Court's decision in Wanner I to 
strike the requirement in the pre-1999 version of Diagnostic 
Code 6260 that tinnitus be due to trauma.  The Court in 
Smith I said there was, however, no indication in Wanner II 
that the Federal Circuit intended to disturb the Court's 
Wanner I reasons and bases remand for consideration of 
38 C.F.R. § 4.25(b).  

The Secretary then appealed the Court's decision in Smith I 
to the Federal Circuit regarding whether Diagnostic Code 6260 
as in effect prior to May 2003 permits a dual rating for 
bilateral tinnitus.  Before the Board could readjudicate this 
claim as directed by the Court, the Federal Circuit issued a 
decision, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) 
(Smith II), which in essence held that separate 10 percent 
ratings were not available for service-connected tinnitus.  

Before the Federal Circuit issued its Smith II decision, the 
Secretary directed the Board to stay action on all appeals 
involving an increased rating for tinnitus pending the 
outcome of the Secretary's appeal.  In July 2006, shortly 
after the Federal Circuit's decision in Smith II, the 
Secretary lifted the stay.  In a letter dated in July 2006, 
the Board notified the veteran in this case that the stay had 
been lifted.  The Board notified the veteran that he had the 
opportunity, if desired, to submit additional argument and/or 
evidence in support of his appeal before the Board proceeded 
with readjudication.  In November 2006, the veteran's 
representative submitted a brief on behalf of the veteran.  

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
U.S. Supreme Court from the Federal Circuit's decision has 
passed or, if a petition is filed with the Supreme Court, 
until the Supreme Court has acted on the petition for 
certiorari, whichever period is longer."  The Court 
identified affected cases in an addendum to the order.  The 
veteran's case is not among them.  

In addition, in an Order dated September 25, 2006, the Court 
stated that until further order, all appeals that concern 
bilateral tinnitus in whole or part currently pending with 
the Court and not yet stayed, shall be stayed as of the date 
of this order.  The Court further said that any other such 
appeals filed after the date of the order shall be dated on 
the date each such appeal is filed.  The Court said that 
because on September 18, 2006, a petition for a writ of 
certiorari was filed with the U.S. Supreme Court to review 
the judgment of the Federal Circuit in Smith II, the stays 
would remain in effect until the Supreme Court has acted on 
the petition.  

In this case, the Court in its May 2004 order vacated the 
August 2002 Board decision pertaining to an increased rating 
for tinnitus.  The Court did not retain jurisdiction over the 
appeal, and it is therefore not subject to the Court's stay.  
Accordingly, the Board will proceed to adjudicate the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for tinnitus in light of the current state of 
the law.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

As no reasonable possibility exists that there is any 
evidence that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Analysis

In its September 1993 rating decision from which this appeal 
arises, the RO assigned a 10 percent disability rating for 
the veteran's bilateral tinnitus effective in February 1993, 
the day following his separation from service.  The veteran 
disagreed and argued that a higher initial rating for his 
service-connected tinnitus should be assigned, specifically a 
10 percent evaluation for each ear.  The RO denied the 
veteran's request for separate compensable ratings for each 
ear because under Diagnostic Code 6260, which specifies the 
rating criteria for tinnitus, there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  The diagnostic codes that address 
the ear and other sense organs were amended, effective June 
10, 1999, and were again amended effective June 13, 2003.  

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus that 
was a symptom of a head injury, a concussion or acoustic 
trauma warranted a 10 percent rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  Under the rating criteria in 
effect from June 10, 1999, to June 12, 2003, Diagnostic Code 
6260 provided that if the tinnitus was shown to be recurrent, 
a maximum 10 percent evaluation was warranted.  It was 
followed by a note stating that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

Under the criteria in effect from June 13, 2003, recurrent 
tinnitus warrants a 10 percent evaluation.  Note (1) 
following Diagnostic Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260 but is to be evaluated 
as part of any underlying condition causing it.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006).  

As noted above, in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) (Smith I), the Court held that the pre-1999 and pre-
June 13, 2003 versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the Federal Circuit and stayed the 
adjudication of tinnitus rating cases affected by the Smith I 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006) (Smith II), the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation of its 
own regulations, particularly 38 C.F.R. § 4.25(b), which 
pertains to VA's combined ratings table, and 38 C.F.R. 
§ 4.87, which VA has interpreted as limiting a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, VA lifted 
its stay of adjudication of tinnitus rating cases.  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 
10 percent.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.  

The veteran has been assigned a 10 percent disability rating 
for tinnitus effective in February 1993, the day following 
his separation from service.  As explained above, a rating in 
excess of 10 percent may not be granted for tinnitus 
regardless of the version of Diagnostic Code 6260 employed.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case, as a rating in excess of 
10 percent may not be granted for any portion of the appeal 
period.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

In a May 1997 rating decision, the RO denied service 
connection for bilateral varicose veins.  The veteran 
disagreed with that decision and perfected an appeal to the 
Board.  In October 2003, the Board remanded the issue for 
additional development.  Then, in a rating decision dated in 
July 2004, the VA Appeals Management Center (AMC) granted 
service connection for bilateral varicose veins and assigned 
an initial noncompensable rating.  The veteran filed a timely 
notice of disagreement with the noncompensable rating, but 
neither the AMC nor the RO has issued a statement of the case 
(SOC) on this matter.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim for issuance of a SOC.

Accordingly, this case is REMANDED for the following action:

1.  After assuring full compliance with 
all due process requirements and 
completion of any development deemed 
appropriate, readjudicate the claim of 
entitlement to an initial compensable 
rating for bilateral varicose veins.  If 
the decision does not result in a 
complete grant of benefits sought, issue 
a SOC.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  If an appeal is perfected, the case 
should be returned to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


